Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “razor guard of the cutting element” of Claim 9 must be shown or the feature(s) canceled from the claim(s).  As expounded upon in the 35 USC 112(a) section below, the guard 120 appears to be a part of the cutting assembly which assembly comprises a guard and a cutting element. However, Claim 9 appears to be claiming that the guard 120 is part of the cutting element 110, which is not shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:  The limitation reading “a hybrid hair cutting appliance having a cutting element and a razor guard configured for both shaving and trimming, to which is connected a hair collector according to any of claims 1-11” should read: “a hybrid hair cutting appliance having a cutting element and a razor guard, the guard configured for both shaving and trimming, to which is connected [[a]] the hair collector according to claim 1”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “cutting element” in claims 1 and 8-14.
The “attachment portion” of Claims 1 and 14.
With regard to the term “cutting element”, in claims 1-2, 5-6, and 7:
first, the term “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the cutting element.
With regard to the term “attachment portion”, in claims 1-2, 5-6, and 7:
first, the term “portion” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “attachment”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “attachment” preceding the generic placeholder describes the function, not the structure, of the attachment portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations of Claims 1-14, reading a “hair collector” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of Claim 9 reading: “spatial period of a plurality of openings of a razor guard of the cutting element” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  It is not clear how the part 120 is a guard of the cutting element. The specification states that the hybrid hair cutting appliance 100 has “a 5cutting element 110 and a razor guard 120” which makes it appear that the guard is a part of the cutting assembly as a whole and that the cutting assembly comprises both a guard 120 and a separate cutting element 110.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 5, reading: “wherein the structure comprises a comb like structure” is indefinite.   It is not clear what the metes and bounds of comb-like are.  Combs can come in many different shapes and sizes.  This limitation will be interpreted as the structure comprising a comb with teeth. 
The limitation of Claim 8, reading: “wherein the plurality of openings extend in a longitudinal direction of the at least one side wall, and wherein when the hair collector is connected to the hair cutting appliance the longitudinal direction is perpendicular to a plane of the cutting element” is indefinite.   It is not clear how the orientation of the cutting element can be ascertained since the hair cutting appliance is not claimed.  In other words, the hair cutting appliance does not appear to be positively claimed in Claim 1, where in the preamble it is delimited that the claim is related to a “hair collector for a hair cutting appliance having a cutting element.
The limitation of Claim 9, reading: “a spatial period of the plurality of openings is configured to be an integer number of a spatial period of a plurality of openings of a razor guard of the cutting element” is indefinite. It is not clear what is meant by the statement “a spatial period of the plurality of openings is configured to be an integer number of a spatial period”.  Does this mean that the number of openings is an integer? (i.e. that there are no half openings?). Or does this mean that the number of openings in the structure 50 is the same as the number of openings in the guard element 120? If the latter is the meaning then the claim should be clarified accordingly.  The Specification at pages at page 4 line 20 and at page 9 line 10 discusses this feature, but does not explain the feature in greater detail than outlined in the claims.  Also, it is not clear how the number of openings of the guard is ascertained when the hair cutting appliance is not claimed?  In other words, the hair cutting appliance does not appear to be positively claimed in Claim 1, where in the preamble it is delimited that the claim is related to a “hair collector for a hair cutting appliance having a cutting element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20180345510, Julemont.
Regarding Claim 1, discloses a hair collector (parts 3 and 4, fig 2) for a hair cutting appliance 1 having a cutting element 6, the hair collector comprising: 
a housing (body of part 4); and 
an attachment portion (portion of part 4 which contacts body 2 when attached); 
wherein, the housing comprises a plurality of walls (fig 2); 
wherein at least one side wall of the plurality of walls of the housing comprises a structure forming a plurality of openings (See annotated fig 2 below); 
wherein, the attachment portion is configured to attach the hair collector to the hair cutting appliance (See fig 1); 
wherein, when the hair collector is connected to the hair cutting appliance, a cut hair collection chamber is formed, the cut hair collection chamber comprising the plurality of walls of the housing and the cutting element (see figs 6 and 7, and par 0042-0044); and 
wherein, when the hair collector is connected to the hair cutting appliance, the hair collector is configured such that the cutting element can contact skin of a user of the hair cutting appliance (par 0042-0044, and see fig’s. 7-10).

    PNG
    media_image1.png
    340
    461
    media_image1.png
    Greyscale

Regarding Claim 2, in Julemont when the hair collector is connected to the hair cutting appliance the structure is configured to enable hair to pass through the plurality of openings to enter the cut hair collection chamber (see fig 8).
Regarding Claim 3, in Julemont the structure (which forms the plurality of openings) is configured to inhibit hair to pass through the plurality of openings to exit the cut hair collection chamber (as in the present invention, since the walls of the structure of the comb which has the openings therein, prevents, and thus inhibits hair from exiting the hair collection chamber, this structure meets the function of inhibit[ing] hair to pass through the plurality of openings to exit the cut hair collection chamber).
Regarding Claim 4, in Julemont a total surface area of the structure at an outer surface (44) of the at least one side wall is less than a total surface of the structure at an inner surface (46) of the at least one side wall (as is shown in fig 8 of the present invention, shit is met by the outer portion 44 having tapered teeth, and the inner portion being substantially flat, which is also the case in Julemont as seen in fig 3 of Julemont).
Regarding Claim 5, in Julemont the structure comprises a comb like structure (pointed tines on structure pointed to in annotated fig 2 above) with a plurality of teeth (see fig 8, which is a blown up view of fig 2 and shows peaks in the form of teeth), and wherein the teeth taper from an outer surface of the at least one side wall to an inner surface of the at least one side wall (fig 8).
Regarding Claim 6, in Julemont, an angle of taper of the teeth is constant (See fig 8).
Regarding Claim 7, in Julemont, the teeth have a triangular cross-section (see fig 8).
Regarding Claim 8, in Julemont the plurality of openings extend in a longitudinal direction of the at least one side wall, and wherein when the hair collector is connected to the hair cutting appliance the longitudinal direction is perpendicular to a plane of the cutting element (See annotated fig 6 below).

    PNG
    media_image2.png
    678
    564
    media_image2.png
    Greyscale

Regarding Claim 9, in Julemont, a spatial period of the plurality of openings is configured to be an integer number of a spatial period of a plurality of openings of a razor guard (see annotated fig 7 below) of the cutting element (since the openings of the part 4 are a whole integer and the openings of the cutting guard of the cutting member assembly are a whole integer, as the claim is best understood, see fig 4).

    PNG
    media_image3.png
    589
    920
    media_image3.png
    Greyscale

Regarding Claim 10, in Julemont, a first side wall (see annotated fig 3 below) and a second side wall (see annotated fig 3 below) of the plurality of walls each comprises the structure (see annotated fig 3 below), and wherein the first side wall is on an opposite side of the housing to the second side wall (see annotated fig 3 below).

    PNG
    media_image4.png
    467
    627
    media_image4.png
    Greyscale

Regarding Claim 11, in Julemont, when the hair collector is connected to the hair cutting appliance at least two side walls of the plurality of walls define an outer plane at an outer extent of the hair collector (fig 3), and wherein the hair collector is configured such that when the cutting element contacts the skin of the user the outer plane of the hair collector is located above a plane of the cutting element adjacent to the skin of the user (fig 7).
Regarding Claim 12, Julemont discloses a hybrid hair cutting appliance (fig 1, trimmer 1) having a cutting element 6 and a razor guard (see annotated fig 7 above), configured for both shaving and trimming (since the appliance can either shave a user’s hair or trim a user’s hair without completely shaving it off depending on the depth of a user’s hair), to which is connected a hair collector (combination of parts 4 and 7-8).
Regarding Claim 13, Julemont discloses a hybrid hair cutting appliance (fig 1, trimmer 1) having a cutting element (6) and a razor guard (see annotated fig 7 above), configured for both shaving and trimming (since the appliance can either shave a user’s hair or trim a user’s hair without completely shaving it off depending on the depth of a user’s hair), to which is integrated a hair collector (parts 4, 7 and 8), wherein the hair collector comprises a housing (4) comprising a plurality of walls (fig 2), wherein at least one side wall of the plurality of walls of the housing comprises a structure forming a plurality of openings (See annotated fig 2 below), wherein a cut hair collection chamber is formed (par 0027, since a reservoir can be considered a chamber), the cut hair collection chamber comprising the plurality of walls of the housing and the cutting element (see fig’s 6-8), and wherein the hair collector is configured such that the cutting element can contact skin of a user of the hair cutting appliance (see figs 7-10).

    PNG
    media_image1.png
    340
    461
    media_image1.png
    Greyscale

Regarding Claim 14, Julemont discloses a method of collecting hair (par 0042-0044) from a hair cutting appliance 1 having a cutting element 6, the method comprising connecting a hair collector (4) to the hair cutting appliance, wherein the hair collector comprises: 
a housing (walls of part 4); and 
an attachment portion (portions of wall 4 which contact the trimmer when the comb 4 is attached to the trimmer body 2); 
wherein, the housing comprises a plurality of walls (fig 2); 
wherein at least one side wall of the plurality of walls of the housing comprises a structure forming a plurality of openings (See annotated fig 2 above); 
wherein, the attachment portion attaches the hair collector to the hair cutting appliance (fig 7); 
wherein, the collection of cut hair is provided via formation of a cut hair collection chamber, the cut hair collection chamber comprising the plurality of walls of the housing and the cutting element (see fig 7); and 
wherein, the hair collector is configured such that the cutting element can contact skin of a user of the hair cutting appliance (fig’s. 10-11 and par. 0042-0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20180222068, 20210122070, 20180345510, 20220016792, 4077122, 4216581, 5377411, 20040045168, 20110185578, and 20180222068 each discloses state of the art hair clippers with hair collecting devices thereon and thus contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724